        Case 1:19-cv-00418-DAD-EPG Document 38 Filed 02/12/21 Page 1 of 1



1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                        EASTERN DISTRICT OF CALIFORNIA

7
     ANTHONY BONSALL,                                         Case No. 1:19-cv-00418-DAD-EPG (PC)
8
                       Plaintiff,                             ORDER VACATING DISCOVERY AND
9                                                             STATUS CONFERENCE
              v.
10
     DR. KONGARA,
11
                       Defendant.
12
13            On November 2, 2020, the Court set a telephonic discovery and status conference. (ECF No.

14   37). The conference is currently set for May 3, 2021, at 1:30 p.m. (Id.).

15            In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the

16   telephonic discovery and status conference is VACATED. This order does not alter the deadline to

17   file motions to compel, which is April 5, 2021. Responses to motions to compel are due within

18   twenty-one days after the motion is filed.1

19
20   IT IS SO ORDERED.

21
         Dated:      February 12, 2021                                   /s/
22                                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
              1
               If after reviewing a motion to compel the Court determines that a hearing would be beneficial, the Court will set
28   a hearing on the motion.
